Citation Nr: 0213690	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  94-33 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a laceration on the right 
wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1964 to December 
1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 decision by the 
RO.  The Board remanded the appeal for additional development 
in January 1999.  


FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right wrist was not present 
in service or until many years after service, nor is any 
right carpal tunnel syndrome shown to be proximately due to 
or the result of or being aggravated by his service-connected 
residuals of a laceration on the right wrist.  

2.  The veteran's right wrist scar is 4 centimeters in 
length, is not painful or tender, or poorly nourished with 
ulcerations, and is not adherent or associated with any 
underlying soft tissue damage or frequent loss of skin; 
medical examination found no right wrist functional 
limitation attributable to the scar.  


CONCLUSIONS OF LAW

1.  Service connection for carpal tunnel syndrome of the 
right wrist is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2001).  

2.  The criteria for an increased (compensable) evaluation 
for service-connected residuals of a laceration on the right 
wrist are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Part 4, Diagnostic 
Codes 7803-7805 (2001); 67 Fed. Reg. 49,596 (July 31, 2002) 
(to be codified in pertinent part at 38 C.F.R. Part 4, 
Diagnostic Codes 7801-7805). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.  See 
Quartuccio v. Principi, 16 Vet App 183 (2002).  Upon careful 
review of the claims folder, the Board finds that all 
required notice and development action specified in this new 
statute and implementing regulations have been complied with.  
The veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  By letter dated August 2000, he was informed 
whose responsibility it was to obtain needed records.  He was 
also offered an opportunity to give testimony at a personal 
hearing and was also afforded a VA examination.  All 
pertinent records from VA and all private medical records 
from sources identified by the veteran have been obtained and 
associated with the claims file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claims of 
service connection for right carpal tunnel syndrome or an 
increased rating for residuals of a right wrist laceration.  

Factual Background

The service medical records are silent for any complaints, 
findings, or diagnosis of carpal tunnel syndrome of the right 
wrist.  The veteran lacerated a small branch of the radial 
artery of the right wrist on a glass door in January 1965.  
The wound was extended and explored using a pneumatic 
tourniquet.  The branch of the radial artery and venous 
bleeders were ligated, the skin sutured, and a pressure 
dressing was applied.  The veteran was placed on light duty 
and restricted from strenuous activities for two weeks.  When 
seen for follow-up on the second day, the wound was healing 
well, and there was no sign of vascular insufficiency.  The 
radial pulse was normal.  There were no further complaints or 
treatment for the right wrist laceration during the veteran's 
one-year of remaining service.  The veteran denied any 
history of joint problem or neuritis at the time of his 
separation examination in October 1966.  No pertinent 
abnormalities or diagnosis of carpal tunnel syndrome was 
noted at that time.  

By rating action in August 1967, service connection was 
established for residuals of a laceration of the right wrist.  
The veteran was assigned a noncompensable evaluation, 
effective from December 17, 1967, the day following his 
discharge from service.  

VA outpatient records in September 1993 show that the veteran 
was seen for pain in the right wrist and numbness in the 3rd 
and 4th fingers of the right hand.  The veteran reported that 
he lacerated a tendon in the right wrist in 1968.  On 
neurological examination, there was some decreased sensation 
in the right hand and Tinel's sign was positive.  The 
assessment included rule out median nerve injury and ulnar 
neuropathy in the right hand.  The veteran was given a trial 
use of a right wrist splint and referred for therapy.  
Initial Occupational Therapy notes in October 1993 show range 
of motion of the right wrist was within normal limits.  Grip 
strength was 80 pounds in each hand and Tinel's sign was 
negative.  EMG/NCV testing of the right upper extremity was 
normal and right median and radial distal sensory latencies 
were borderline.  The report noted that the veteran was 
employed full-time.  

By rating action in April 1994, the RO denied service 
connection for right carpal tunnel syndrome on the basis that 
there was no evidence of the disability in service or until 
many years thereafter, and that there was no medical evidence 
showing that the veteran's current right carpal tunnel 
syndrome was due to or aggravated by the service-connected 
right wrist laceration.  The RO also denied an increased 
rating for the residuals of a right wrist laceration.  The 
veteran appealed this decision.  

VA mental health outpatient reports in December 1998 and July 
1999 showed that the veteran worked full-time, six days a 
week as an iron welder in the construction of high rise 
buildings.  The reports did not include any findings 
referable to the veteran's right wrist or laceration scar.  

Private medial records received in November 2000 show that 
the veteran was treated at a local hospital after he was 
found staggering and confused outside a YMCA in November 
1999.  The veteran was transferred to Mass General Hospital 
and later suffered a left middle cerebral artery stroke.  The 
veteran's rehabilitation was slow but steady.  At the time of 
his discharge in February 2000, the veteran could ambulate 
150 feet with contact guard and a straight cane.  He was able 
to climb stairs 17 steps.  His speech was remarkably improved 
from his initial evaluation and he was able to vocalize, but 
only occasionally did he say even three word sentences that 
were intelligible.  The diagnoses at discharge included left 
middle cerebral artery infarct and left internal carotid 
artery stenosis with possible dissection, improved.  

VA community nursing outpatient records from April to August 
2000 show that the veteran had difficulty speaking and could 
only respond yes or no to simple questions.  A June 2000 
report indicated that the veteran had clear right hemiplegia 
which was worse in the upper extremity.  There was 
essentially no functional use in the right upper extremity 
with flexion contractures at the right metacarpophalangeal 
and proximal interphalangeal joints.  The veteran was able to 
walk using a small walker in his left hand; his right upper 
extremity was in a sling.  The veteran had poor auditory 
comprehension and his speech was quasi-fluent but mostly 
unintelligible.  There was mildly increased spastic tone of 
the right upper extremity.  The examiner opined that the 
prognosis for significant recovery of function of the 
veteran's right hemiplegia or aphasia was extremely guarded.  

On VA examination in October 2000, the examiner indicated 
that the veteran was essentially unable to engage in any of 
the general activities of daily living outside of some basic 
hygiene issues which he could accomplish with his left hand 
alone.  The veteran ambulated slowly with a cage-walker.  His 
gait was markedly abnormal and vastly ataxic.  The veteran 
had no function in the right upper extremity in helping with 
his gait.  Neurological examination was vastly abnormal with 
near-total aphasia, outside of a few grunts and 
incomprehensible neologisms.  There was total absence of 
motor and sensory functions in the right upper extremity.  
Deep tendon reflexes were very brisk in the right upper 
extremity, and there was no gross muscular atrophy.  There 
was no notable abnormality at the right wrist except for a 
partial contracture state of the right hand, status post CVA.  
The veteran was right hand dominant, but there was no 
effective use of the right upper extremity.  There was no 
obvious joint inflammation or abnormality.  There was a 4-cm 
long lateral, crescent-shaped, well-healed scar overlying the 
volar surface of the right wrist, very near to the hand.  The 
veteran had full range of motion in the right wrist and 
elbow.  Palmar flexion in the right hand was to 70 degrees 
with dorsiflexion to 80 degrees.  Radial deviation was to 20 
degrees, and ulna deviation was to 45 degrees.  

The examiner commented that the veteran was aphasic and 
unable to provide a history or extent of his CVA affecting 
the right side of his body.  The scar on the right wrist was 
well healed and there was no evidence of inflammation.  The 
examiner opined that it was less likely than not that any 
carpal tunnel syndrome was caused by the laceration to the 
volar surface of the right wrist.  The laceration wound was a 
fair distance from the area of the actual carpal tunnel 
within the hand, and would not appear to be functionally 
related.  The veteran's total paralysis and total absence of 
sensation in the right upper extremity made any evaluation of 
pain and paresthesia impossible.  That is, there was no pain 
or paresthesia in the absence of sensation as a result of his 
CVA.  The diagnoses included a well-healed laceration on the 
volar surface of the right wrist.  The examiner indicated 
that the supervening and unfortunate occurrence of right 
upper extremity total paralysis and total loss of sensation 
were unrelated to military service.  The examiner opined that 
there did not appear to be a greater problem at the right 
wrist due to the laceration per se.  An addendum to the 
report indicated that the scar on the right wrist was not 
adherent, and that there was no tissue loss, keloid 
formation, or disfigurement.  

Additional VA progress notes show that the veteran was 
evaluated for various medical problems on several occasions 
from February to April 2001.  The reports do not include any 
findings or diagnosis referable to his service-connected 
right wrist scar.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service during a period of war.  38 U.S.C.A. § 1110 (West 
1991).  Secondary service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Right Carpal Tunnel Syndrome

The veteran asserts that his right carpal tunnel syndrome was 
incurred in service when he sustained a laceration to the 
right wrist or, in the alternative, that his right carpal 
tunnel syndrome was caused or aggravated by the service-
connected laceration to the right wrist.  

The service medical records do not show any findings, 
complaints or diagnosis of right carpal tunnel syndrome 
during military service.  The veteran lacerated a small 
branch of the radial artery of the right wrist on a glass 
door during service.  The wound was sutured and healed 
without complications.  There was no tendon damage from the 
laceration wound.  The first evidence of carpal tunnel 
syndrome was shown in 1993.  

In reviewing the evidentiary record, the Board finds no basis 
to conclude that any right carpal tunnel syndrome is related 
to military service.  As indicated above, there were no 
abnormalities or diagnosis of carpal tunnel syndrome during 
service or until 1993, some 27 years after the veteran's 
discharge from service.  

Furthermore, there is no evidence in the veteran's claims 
folder which would tend to establish a medical link between 
his service-connected right wrist laceration and his right 
carpal tunnel syndrome or that any carpal tunnel syndrome was 
aggravated by the service-connected laceration of the right 
wrist.  "Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran, as a layman, is not competent to 
provide an opinion regarding medical causation or the 
etiological relationship between his right carpal tunnel 
syndrome and his service-connected residuals of a right wrist 
laceration.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the evidence of record includes an opinion from a 
VA physician to the effect that it was less likely than not 
that any right carpal tunnel syndrome the veteran had prior 
to his CVA was related to the laceration wound in service.  
The physician also opined that was no evidence of increased 
impairment in the right wrist which was related to the 
service-connected laceration wound.  In the absence of any 
medical evidence linking any carpal tunnel syndrome to a 
service-connected disability, or that his nonservice-
connected carpal tunnel syndrome has actually been aggravated 
by his service-connected right wrist laceration, the Board 
finds no basis to grant service connection.  Accordingly the 
appeal is denied.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco; 
38 C.F.R. § 4.2 (2001).  

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Ratings under the new criteria may not be made prior 
to the effective date of such criteria.  Importantly, the 
criteria for Diagnostic Code (DC) 7805, under which the 
veteran's right wrist scar is rated, was not affected by the 
revisions in the regulations.  Moreover, in view of the 
special situation in this case as explained below, no useful 
purpose would be served by further delaying the claim to 
notify the veteran of the revised criteria pertaining to 
rating skin ailments.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, at 430 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

As indicated above, the veteran's scar on the right wrist is 
rated under DC 7805, which provides that scars be evaluated 
on the basis of any related limitation of function of the 
body part which they affect.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Scars that are superficial, 
poorly nourished, with repeated ulceration may be evaluated 
under Diagnostic Code 7803 as 10 percent disabling.  
Superficial scars that are tender and painful on objective 
demonstration are 10 percent disabling under Diagnostic Code 
7804.  38 C.F.R. Part 4, Diagnostic Codes 7803-5 (as in 
effect prior to September 30, 2002).

Revised criteria provide as follows:

7801
Scars, other than head, face, 
or neck, that are deep or that 
cause limited motion: 
Rating

Area or areas exceeding 144 
square inches (929 sq. cm.).
40

Area or areas exceeding 72 
square inches (465 sq. cm.).
30

Area or areas exceeding 12 
square inches (77 sq. cm.).
20

Area or areas exceeding 6 
square inches (39 sq. cm.).
10
Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with Sec. 4.25 of this part. 


Note (2): A deep scar is one associated with 
underlying soft tissue damage. 



7802
Scars, other than head, face, 
or neck, that are superficial 
and that do not cause limited 
motion:
Rating

Area or areas of 144 square 
inches (929 sq. cm.) or 
greater
10

Note (1): Scars in widely separated areas, 
as on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and combined 
in accordance with §4.25 of this part.


Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.


7803
Scars, superficial, unstable
10



Note (1): An unstable scar is 
one where, for any reason, 
there is frequent loss of 
covering of skin over the 
scar.


Note (2): A superficial scar 
is one not associated with 
underlying soft tissue damage.


7804
Scars, superficial, painful on 
examination
10

Note (1): A superficial scar 
is one not associated with 
underlying soft tissue damage. 


Note (2): In this case, a 10-
percent evaluation will be 
assigned for a scar on the tip 
of a finger or toe even though 
amputation of the part would 
not warrant a compensable 
evaluation. (See Sec. 4.68 of 
this part on the amputation 
rule.) 


7805
Scars, other; 


Rate on limitation of function of affected 
part.



67 Fed. Reg. 49590 (to be codified at 38 C.F.R. § Part 4, 
Diagnostic Codes 7802-5) (Effective August 30, 2002).

Prior to the veteran's cerebrovascular accident in November 
1999, the medical evidence did not show any limitation of 
motion or tenderness associated with the laceration scar.  
The most recent medical evidence prior to the veteran's CVA 
were VA outpatient reports dated in September and October 
1993.  Those reports showed that the veteran was seen for 
pain in his right hand and numbness and tingling in the 3rd 
and 4th fingers, which was thought to be due to carpal tunnel 
syndrome.  The clinical findings were silent for any 
complaints or abnormalities referable to the laceration scar 
on the right wrist.  At that time, the veteran had full range 
of motion in the right wrist and grip strength was equal in 
both hands.  The veteran was scheduled for a VA examination 
in July 1997, but failed to report.  The record shows that 
the veteran moved and did not provide a forwarding address to 
the VA or with his representative.  (See deferred rating 
actions in September 1997 and March 2000).  The evidence 
shows that before the veteran could be located and 
rescheduled for an examination, he sustained a debilitating 
CVA which has left him with essentially no functional use in 
the right upper extremity.  A compensation examination in 
2000 revealed that there was total paralysis and total loss 
of sensation of the right upper extremity.  Therefore, a 
determination as to any current impairment related to the 
scar is not possible, and it is very evident that the size of 
the scar, in and of itself, would not warrant a compensable 
evaluation.  Accordingly, the Board finds no basis for the 
assignment of a compensable rating.  


ORDER

Service connection for right carpal tunnel syndrome is 
denied.  

An increased (compensable) evaluation for service-connected 
residuals of a laceration to the right wrist is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

